NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                              In re the Matter of:

                MARIA EMMA SOSA, Petitioner/Appellant,

                                        v.

                    MARIO PARRA, Respondent/Appellee.

                           No. 1 CA-CV 22-0331 FC
                                FILED 12-20-2022


           Appeal from the Superior Court in Maricopa County
                          No. FC2006-052058
                 The Honorable Stasy D. Avelar, Judge

                                  AFFIRMED


                                APPEARANCE

Maria Emma Sosa, Buckeye
Petitioner/Appellant
                               SOSA v. PARRA
                             Decision of the Court


                       MEMORANDUM DECISION

Judge Michael J. Brown delivered the decision of the Court, in which
Presiding Judge Jennifer M. Perkins and Judge James B. Morse Jr. joined.


B R O W N, Judge:

¶1            Maria Emma Sosa (“Mother”) appeals the superior court’s
post-dissolution order modifying legal decision-making authority,
parenting time, and child support, and awarding Mother $2,145 for
uncovered medical expenses. For reasons that follow, we affirm.

¶2           Mother and Mario Parra (“Father”) are the parents of two
children, one of whom turned 18 in March 2022. The parties divorced in
2010. In 2019, they stipulated to a modification, giving Mother sole legal
decision-making authority and granting Father parenting time three or four
weekends each month. The parties also agreed to equally split the cost of
uncovered medical and dental expenses.

¶3            Nearly two years later, Mother sought to modify the
parenting-time orders and to enforce the provision for uncovered medical
and dental expenses, claiming that Father owed nearly $5,000. Father
counter-petitioned for sole legal decision-making authority and asked to be
the primary residential parent, giving Mother parenting time every other
weekend. He claimed he had “attempted to send” her money to pay the
uncovered medical and dental expenses for which she asked for
reimbursement.

¶4           After an evidentiary hearing, the superior court ordered joint
legal decision-making authority and a two-week on/two-week off
parenting time plan once school resumed in August 2022. The court found
that Father owed Mother $2,145 for uncovered medical and dental
expenses. Mother timely appealed, and we have jurisdiction under A.R.S.
§ 12-2101(A)(2).

¶5            Mother challenges the orders for joint legal decision-making
authority and equal parenting time on several grounds. We review these
orders for an abuse of discretion. DeLuna v. Petitto, 247 Ariz. 420, 423, ¶ 9
(App. 2019). Father did not file an answering brief, which we may treat as
a confession of error. See In re Marriage of Diezsi, 201 Ariz. 524, 525, ¶ 2 (App.



                                        2
                             SOSA v. PARRA
                           Decision of the Court

2002). However, we decline to do so here because a child’s best interests
are involved. Id.

¶6             Our review is hindered by Mother’s failure to provide a
transcript and her failure to cite the record. It is the appellant’s duty to
ensure the record on appeal contains the transcripts necessary for
consideration of the issues on appeal. See ARCAP 11(c); State ex rel. Dep’t of
Econ. Sec. v. Burton, 205 Ariz. 27, 30, ¶ 16 (App. 2003). When the appellant
fails to provide the transcripts, “we assume the missing portions of the
record would support the trial court’s findings and conclusions.” Id.

¶7             Mother disputes many of the superior court’s findings and
how it weighed the conflicting evidence on the child’s best interests. In its
order, the court considered the relevant statutory factors and made the
requisite written findings. See A.R.S. § 25-403. Because Mother did not
provide a transcript or cite any evidence in the record supporting her
arguments, we presume the record supports these factual findings. See
ARCAP 11(c), 13(d); Burton, 205 Ariz. at 30, ¶ 16. On appeal, we do not
reweigh the conflicting evidence or how the court balanced the best-
interests factors. See Hurd v. Hurd, 223 Ariz. 48, 52, ¶ 16 (App. 2009). Thus,
we cannot say the court abused its discretion.

¶8            Mother also argues the court made a factual mistake when it
found that the parties stipulated to Mother’s sole legal decision-making
authority in 2019 because she had been the primary residential parent since
2006. The court did not err. The parties stipulated to Mother’s sole legal
decision-making authority in 2019. And elsewhere in the order, the court
found that Mother was the primary caregiver since birth and the primary
residential parent before 2021. We do not reconsider how these facts
weighed in the court’s decision. Id.

¶9            Mother contends the court erred in addressing her request for
reimbursement. We review a ruling on a post-decree petition for an abuse
of discretion. See In re Marriage of Priessman, 228 Ariz. 336, 338, ¶ 7 (App.
2011).

¶10          The court found that despite the parties’ “lax”
communication about reimbursement requests, the evidence showed that
Mother asked Father to pay $3,380 for the “braces and hospital balance.”
The court then credited Father with $1,235 he paid to Mother in late 2020




                                      3
                            SOSA v. PARRA
                          Decision of the Court

and ordered him to pay the balance of $2,145. Mother contends the
payments attributed to Father were not for uncovered medical and dental
expenses or were for the other child. Absent a transcript, we cannot say
that the court abused its discretion. See Burton, 205 Ariz. at 30, ¶ 16.
Accordingly, we affirm.




                        AMY M. WOOD • Clerk of the Court
                        FILED: AA




                                       4